DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
After the 3rd Final Office action, Applicant filed another RCE with further amendment & arguments. Further prosecution of the amended claims revealed that some of the claim elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “System/Method for Predicted Vehicle Incident Warning by processing real-time data through a pattern recognition algorithm”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, including such as “event data is collected in response to detecting the predefined vehicle event, whereas the interval data is collected at the predetermined time intervals independent of detecting the prior occurrences of the predefined vehicle event”,  either alone or in combination with other prior art of record; in regard to the  independent claims 1 & 10  limitations.

In regard to amended independent claims 1 & 10  Curtis et al., Pub. No.: US 20170072850 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on independent claims 1 & 10. Below, the allowable subject matter independent claims has been reproduced with highlighted common elements; 
Claims 1 & 10: “A data collection and processing device & a method; in a vehicle configured to provide predicted vehicular event warning and/or evasion, the device & the method comprising:... sensors and a signal interface...; a memory ...and a pre-trained pattern recognition algorithm; and a processor, coupled to the plurality of sensors via the signal interface and to the memory, ...: receive real-time data from the plurality of sensors relating to at least one of a current vehicle condition and a current driver condition, predict, ..., a likelihood that a predefined vehicle event from among a plurality of predefined vehicle events will occur, wherein the pre-trained pattern recognition algorithm comprises a pattern recognition module that is trained to predict the likelihood that the predefined vehicle event will occur using: (a) previously-collected event data, ..., and (b) previously-collected interval data, which corresponds to data collected at predetermined time intervals preceding the predefined vehicle event, wherein the event data is collected in response to detecting the predefined vehicle event, whereas the interval data is collected at the predetermined time intervals independent of detecting the prior occurrences of the predefined vehicle event, and wherein the pre-trained pattern recognition algorithm predicts the likelihood that the predefined event from among the plurality of vehicle events will occur via pattern matching the real-time data to the previously-collected interval data, output a first warning type if the likelihood is predicted to be above a first threshold but not above a second threshold, and output a second warning type and/or conducting a vehicle evasive maneuver if the likelihood is predicted to be above the second threshold.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 6-9, filed on 07/08/2022, with respect to claims 1, 3-10, 12-18, claims 1 and 10 being independent claims, have been fully considered and are persuasive; the rejection of claims 1, 3-10 & 12-18 under 35 USC § 103 have been withdrawn, 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Curtis et al., US 20170072850 A1, DYNAMIC VEHICLE NOTIFICATION SYSTEM&METHOD.
Remarks: Discloses a method for dynamic notification generation for a driver of a vehicle, including receiving a first and a second data set indicative of vehicle operation, predicting an imminent driving event, determining a notification and effect of the notification on a behavior of a driver, and generating a user profile based on the notification effect.
However, fails to disclose the claim elements at step 1-2 above.

Breed, US 20080195261 A1, Vehicular Crash Notification System. 
Remarks: Discloses systems and methods for determining that a crash involving a vehicle has occurred and notifying a remote facility of the crash and possible data about the crash and/or occupants of the vehicle.
However, fails to disclose the claim elements at step 1-2 above.

Wang et al., US 20090040054 A1, REAL-TIME DRIVING DANGER LEVEL PREDICTION.
Remarks: Discloses systems and methods  to predict driving danger by capturing vehicle dynamic parameter, driver physiological data and driver behavior feature; applying a learning algorithm to the features; and predicting driving danger.
However, fails to disclose the claim elements at step 1-2 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1, 3-10, 12-18 are allowed;
Claims 1 & 10 are allowed independent claims.
Claims  3-9  are allowed due to dependencies to the allowed claim 1.
Claims  12-18  are allowed due to dependencies to the allowed claim 10.

Invention Drawings: 

    PNG
    media_image1.png
    806
    607
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    821
    573
    media_image2.png
    Greyscale
     

    PNG
    media_image3.png
    486
    771
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    610
    800
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    463
    572
    media_image5.png
    Greyscale

      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665